This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1209

                                    State of Minnesota,
                                       Respondent,

                                             vs.

                                    David Irvin Hudson,
                                        Appellant.

                                    Filed June 20, 2016
                                         Affirmed
                                        Kirk, Judge

                                 Clay County District Court
                                  File No. 14-CR-14-3012

Lori Swanson, Attorney General, Karen B. Andrews, Assistant Attorney General, St. Paul,
Minnesota; and

Brian J. Melton, Clay County Attorney, Moorhead, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Steven P. Russett, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Connolly, Presiding Judge; Larkin, Judge; and Kirk,

Judge.

                          UNPUBLISHED OPINION

KIRK, Judge

         Challenging his conviction of first-degree driving while under the influence (DUI)

and first-degree test refusal, appellant argues that the district court erred by refusing to
suppress evidence obtained after a police officer entered appellant’s garage without a

warrant. Because we conclude that the officer’s warrantless entry into the garage was

justified under the emergency-aid exception, we affirm.

                                           FACTS

       Appellant David Irvin Hudson was charged with first-degree DUI and first-degree

test refusal after a police officer, acting on a witness’s 911 call, entered appellant’s garage

without a warrant and found appellant intoxicated in his vehicle. Appellant moved to

suppress the evidence resulting from the warrantless search, including his physical

presentation of significant alcohol intoxication and two vodka bottles found in his vehicle.

Information from the criminal complaint and witness testimony from the contested

omnibus hearing is summarized below.

       A little after 7:00 p.m. on September 11, 2014, J.L. was driving eastbound on

Interstate 94 in Moorhead. He called 911 and informed dispatch that he was following a

blue Oldsmobile Alero and that he believed the driver was under the influence of alcohol.

J.L. reported observing the Alero swerve back and forth and cross both the center divider

line and the fog line. He also reported that, at one point, he observed all four of the Alero’s

tires completely enter the shoulder.

       Moorhead Police Officer Brandon Desautel met J.L. in person at an intersection.

J.L. gave Officer Desautel a picture of the Alero’s license plate, which he had taken on his

cellphone while driving, and provided a description of both the driver and the vehicle.

       Officer Desautel entered the license plate information into his mobile computer

system and retrieved a picture of the registered owner of the Alero and the driver’s address.


                                              2
He showed the picture to J.L., who confirmed that he was “95 percent sure” that was the

driver of the Alero. Officer Desautel drove to the address of the registered owner, which

was located at an apartment complex. Officer Desautel spoke with appellant’s roommate,

who stated that he believed appellant was not at home, but that it was possible the Alero

was parked in the garage downstairs. The roommate provided Officer Desautel with the

garage number, and Officer Desautel walked over to the garage, where he found the garage

door open, and a vehicle matching the description and bearing the same license plate

number as the one he saw in J.L.’s cellphone photograph. The key was in the ignition, but

the Alero’s engine was not running.

          Standing outside of the garage, Officer Desautel was able to see a man, who was

later determined to be appellant, seated in the driver’s seat and that he was bent forward

and did not appear to be awake. At the contested omnibus hearing, Officer Desautel

testified that he walked into the garage “to check on [appellant’s] welfare and investigate

the situation that I had originally been dispatched to.” He noticed that appellant was “bent

forward at the waist with his hands down at his side.” He described appellant as having “a

cigarette in his mouth completely soaked with saliva to the point where it was dripping

onto his lap” and that appellant appeared to be unconscious. Officer Desautel knocked

multiple times on the driver’s side window before appellant lifted up his head and looked

at him.

          When appellant opened the vehicle’s driver-side door, Officer Desautel smelled “an

overwhelming strong odor of alcohol” and saw that appellant’s eyes appeared “bloodshot

and glossy.” Appellant’s speech was slurred. Officer Desautel observed that, as appellant


                                              3
exited the vehicle, he was very unsteady on his feet and had to use the vehicle for balance.

On cross-examination, appellant did not deny that he had consumed alcohol that evening.

Officer Desautel asked appellant to perform field sobriety testing, which he refused to do.

Officer Desautel arrested appellant for DUI, and transferred him to the law enforcement

center. After being informed of the implied consent advisory, appellant refused to take a

breath test. During a search of appellant’s vehicle, officers found two 1.75 liter bottles of

vodka where one bottle was completely empty and the other bottle was a quarter full.

       On October 19, appellant moved to suppress evidence obtained from Officer

Desautel’s warrantless entry of the garage on the grounds that he had a reasonable

expectation of privacy in the garage and that exigent circumstances were not present. After

a contested omnibus hearing, the district court denied appellant’s motion concluding that

appellant did not have a reasonable expectation of privacy in the garage, and in the

alternative, Officer Desautel’s warrantless entry was lawful under the emergency-aid

exception. After a jury trial, appellant was found guilty of first-degree DUI and first-degree

test refusal, and was sentenced to 75 months in prison, with credit for 229 days.

       This appeal follows.

                                      DECISION

       “When reviewing pretrial orders on motions to suppress evidence, we may

independently review the facts and determine, as a matter of law, whether the district court

erred in suppressing—or not suppressing—the evidence.” State v. Harris, 590 N.W.2d 90,

98 (Minn. 1999) (citing State v. Othoudt, 482 N.W.2d 218, 221 (Minn. 1992)). When the

facts are undisputed, this court independently reviews the facts and determines, as a matter


                                              4
of law, whether the evidence needs to be suppressed. In re Welfare of B.R.K., 658 N.W.2d

565, 571 (Minn. 2003).

       The Fourth Amendment of the United States and Minnesota Constitutions

respectively protect an individual from unreasonable searches and seizures. U.S. Const.

amend. IV, Minn. Const. art. I, § 10. Evidence discovered by exploiting previous illegal

conduct is inadmissible as fruit of the poisonous tree. State v. Bergerson, 659 N.W.2d 791,

797 (Minn. App. 2003) (quotations omitted).

       Implicit in his appeal of the officer’s warrantless entry into his garage, appellant

asserts that he enjoys a reasonable expectation of privacy in his garage. Respondent State

of Minnesota argues that appellant failed to establish that he has a reasonable expectation

of privacy in his garage because the record indicates that the garage “was not so

immediately and intimately connected to his apartment as to qualify as curtilage,” and that

the garage door was impliedly open to the public, thus erasing any Fourth Amendment

protections.

       Curtilage, which is “the land immediately surrounding and associated with the

home,” is “considered part of [the] home for Fourth Amendment purposes.” Oliver v.

United States, 466 U.S. 170, 180 104 S. Ct. 1735, 1742 (1984). We held in Tracht v.

Comm’r of Pub. Safety that a home’s curtilage includes a garage that is attached to the

house. 592 N.W.2d 863, 865 (Minn. App. 1999), review denied (Minn. July 28, 1999).

       Here, we are unable to address the merits of respondent’s argument because the

record does not establish whether appellant’s apartment was connected to the garage.




                                            5
         However, we conclude that Officer Desautel’s warrantless entry into the garage falls

within the emergency-aid exception. The emergency-aid exception is one exception to the

warrant requirement that allows law enforcement officers, in pursuing “a community-

caretaking function,” to “‘enter a home without a warrant to render emergency assistance

to an injured occupant or to protect an occupant from imminent injury.’” State v. Lemieux,

726 N.W.2d 783, 787-88 (Minn. 2007) (quoting Brigham City v. Stuart, 547 U.S. 398, 403,

126 S. Ct. 1943, 1947 (2006)). Under the emergency-aid exception, the state carries the

burden of proving that police conduct was justified under the exception, and we consider

whether there was a reasonable basis, close to probable cause, to associate the emergency

with the area or place to be searched. State v. McClain, 862 N.W.2d 717, 721 (Minn. App.

2015).     We must determine “whether the officers are motived to enter as criminal

investigators or in the officers’ role as community caretakers.” Id.

         We note that the fact that Officer Desautel testified that he had two subjective

motivations for entering the garage, including checking on appellant’s welfare and

investigating the situation, does not per se violate the Fourth Amendment. “[A] warrantless

search conducted during a criminal investigation does not necessarily preclude application

of the emergency-aid exception so long as one of the motives for the warrantless search

corresponds to an objectively reasonable emergency.” Lemieux, 726 N.W.2d at 790

(emphasis added).

         Here, there are a number of facts confirming that Officer Desautel had a reasonable

basis to believe there was an emergency at hand where he could enter the garage without a

warrant. See State v. Halla-Poe, 468 N.W.2d 570, 573 (Minn. App. 1991). First, he was


                                              6
directed to appellant’s house based on a credible witness’s observation of appellant driving

erratically on the interstate and streets. See State v. Anderson, 388 N.W.2d 784, 787 (Minn.

App. 1986) (police relying on information from private citizen around the time of the

warrantless entry that suspect had been drinking, “was throwing people around,” and that

suspect’s daughter was “scared [and] frantic”), review denied (Minn. Aug. 20, 1986);

Halla-Poe, 468 N.W.2d at 573 (police relying on statement from neighbor who observed

appellant driving erratically and called police concerned about appellant’s highly

intoxicated condition).

       Second, as Officer Desautel stood outside the garage, an area impliedly open to the

public, he clearly saw appellant in the driver’s seat, that he was “bent forward,” and that

he “did not appear to be awake.” Appellant’s physical presentation as he sat in the Alero

is consistent with someone who could need immediate medical treatment. Third, Officer

Desautel acted as if he believed that appellant may be experiencing a medical emergency

by entering the garage without delay and attempting to rouse appellant by repeatedly

knocking on the driver’s side window.

       Affirmed.




                                             7